Citation Nr: 0822425	
Decision Date: 07/09/08    Archive Date: 07/14/08

DOCKET NO.  06-22 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for rheumatoid 
arthritis.

2.  Entitlement to service connection for chronic lymphocytic 
leukemia as a result of exposure to Agent Orange.


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The veteran served on active duty in the U.S. Army from 
February 1946 to March 1949, and in the U.S. Air Force from 
August 1951 to May 1972.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in March 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

The issue of entitlement to service connection for rheumatoid 
arthritis is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

The veteran served in the Republic of Vietnam; however, the 
preponderance of the evidence of record shows that the 
veteran is not diagnosed with chronic lymphocytic leukemia.


CONCLUSION OF LAW

Chronic lymphocytic leukemia was not incurred in or 
aggravated during active service, nor may it be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1131, 
(West 2002); 38 C.F.R §§ 3.303, 3.307, 3.309, (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless. 

This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

A December 2003 VCAA letter informed the veteran of what 
evidence was required to substantiate his claim of service 
connection for chronic lymphocytic leukemia.  This letter 
also informed him of his and VA's respective duties for 
obtaining evidence.  The VCAA letter requested the veteran to 
provide any evidence in his possession and he was informed 
that it was ultimately his responsibility to ensure that VA 
received any evidence not in the possession of the Federal 
government.  

However, the letter did not inform the veteran of the 
disability rating and effective date.  The lack of notice 
with respect to those elements in the aforementioned VCAA 
notice letter is harmless error as the claim is being denied 
and, consequently, no disability rating or effective date 
will be assigned.

With regard to the duty to assist, the claims file contains 
service medical records, private treatment records, and VA 
treatment records.  The VA has secured or attempted to secure 
all relevant documentation to the extent possible.  
Additionally, the claims file contains the veteran's 
statements in support of his claim.  The Board has carefully 
reviewed such statements and it concludes that the veteran 
has not identified other evidence not already of record.  

The Board notes that no medical examination has been 
conducted or medical opinion obtained with respect to the 
veteran's claim.  However, there is substantial medical 
evidence of record, which reveals that the veteran does not 
have a diagnosis of chronic lymphocytic leukemia or any 
symptoms of that disability and therefore a remand for an 
examination and/or opinion is not necessary to decide the 
claim.  See 38 C.F.R. § 3.159(c)(4).  There is no other 
indication in the file that there are additional relevant 
records to the claim of entitlement to service connection for 
chronic lymphocytic leukemia that have not yet been obtained.  

As will be discussed in the REMAND portion of this decision, 
the veteran's claims folder indicates that he was awarded 
disability benefits from the Social Security Administration 
(SSA) in 1985 or 1986 for his rheumatoid arthritis; however, 
there is no indication that this award involved the claimed 
chronic lymphocytic leukemia, and the veteran has never 
asserted as such.  

Based on the foregoing, the Board finds that all relevant 
facts have been developed properly and sufficiently in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim. 



II.  Merits of the Claim for Service Connection 

The veteran filed a claim for chronic lymphocytic leukemia in 
October 2003, which he apparently contends is the result of 
exposure to Agent Orange.  

Service connection may be granted to a veteran for a 
disability resulting from a disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  In addition, service connection may be presumed 
for certain chronic diseases, to include malignant tumors, 
that are manifested to a compensable degree within one year 
after separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309(a).

To establish service connection for a claimed disorder, there 
must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Such 
determination is based on an analysis of all the evidence of 
record and evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The veteran must show the following in order to establish 
presumptive service connection for a disease associated with 
exposure to certain herbicide agents: (1) that he served in 
the Republic of Vietnam during the period beginning on 
January 9, 1962 and ending on May 7, 1975; (2) that he 
currently suffers from a disease associated with exposure to 
certain herbicide agents enumerated under § 3.309(e); and (3) 
that the current disease process manifested to a degree of 10 
percent or more within the specific time period prescribed in 
§ 3.307(a)(6)(ii).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 
3.307(a)(6), 3.309(e).

The following diseases are associated with herbicide exposure 
for purposes of the presumption: chloracne or other acneform 
disease consistent with chloracne, type 2 diabetes (also 
known as type II diabetes mellitus or adult-onset diabetes), 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).

In assessing the veteran's service connection claim for 
chronic lymphocytic leukemia, the Board must determine 
whether the veteran has a current disability.  In this 
regard, there are substantial medical records associated with 
the claims file, which are dated from 1981 to 2006.  These 
records allegedly cover the period that the veteran received 
treatment for this disability, and many of these records 
contain a detailed discussion as to the veteran's medical 
history.  However, a review of the medical evidence of record 
reveals no indication that the veteran has ever been given a 
diagnosis of chronic lymphocytic leukemia. 

The only evidence that indicates that the veteran has chronic 
lymphocytic leukemia is from his own statements.  Lay persons 
can provide an account of observable symptoms.  See Caldwell 
v. Derwinski, 1 Vet. App. 466, 469 (1991).  However, lay 
assertions regarding medical matters, such as a diagnosis of 
a blood disorder, have no probative value because lay persons 
are not competent to offer medical diagnoses or opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(professional opinions are required to address areas of 
knowledge requiring expertise).  

In this case, neither the veteran nor his spouse have ever 
explained the basis of the veteran's belief that he has 
chronic lymphocytic leukemia.  He has never identified 
specific symptoms he believes to be associated with that 
disability, and he has never asserted that the disability had 
its onset while he was on active duty.  Rather, the veteran 
has merely asserted that he has a diagnosis of chronic 
lymphocytic leukemia.  However, the veteran is not a licensed 
health care professional; therefore, the lay evidence offered 
by the veteran is not competent medical evidence and does not 
prove a current diagnosis of chronic lymphocytic leukemia.  

As the evidence of record does not show a diagnosis of 
chronic lymphocytic leukemia, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim of service connection on either a presumptive or direct 
basis.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

In order to be considered for service connection, a claimant 
must first have a disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists).  In the absence of 
diagnosis of chronic lymphocytic leukemia, service connection 
may not be granted.  See also Degmetich v. Brown, 104 F. 3d 
1328 (Fed. Cir. 1997).  As no diagnosis has been shown in 
this case, the Board concludes that service connection for 
chronic lymphocytic leukemia is not warranted.


ORDER

Entitlement to service connection for chronic lymphocytic 
leukemia is denied.


REMAND

After careful review of the evidence, the Board finds that 
additional development is necessary before proceeding to 
evaluate the merits of the veteran's claim of service 
connection for rheumatoid arthritis.  Unfortunately, the 
evidence presently of record is not adequate to render a 
determination regarding that claim on appeal.  

The evidence associated with the veteran's claims folder 
indicates that he was awarded disability benefits from the 
Social Security Administration (SSA) in 1985 or 1986 for his 
rheumatoid arthritis.  See December 2004 Notice of 
Disagreement.  However, there are no social security 
disability records associated with the claims folder and 
there is no indication that the records are not relevant to 
the veteran's claims.  The Court of Appeals for Veterans 
Claims (Court) has held that SSA records cannot be 
unilaterally deemed irrelevant by VA because the possibility 
that such records contain relevant evidence pertaining to 
etiology cannot be foreclosed absent a review of these 
records.  See Quartuccio v. Principi, 16 Vet. App. 183, 187-8 
(2002).  In light of the foregoing, the Board concludes that 
a remand is necessary to obtain any SSA determination and 
records associated with the determination.

Accordingly, the case is REMANDED for the following action:

1.	The RO should contact the Social 
Security Administration (SSA) and 
request copies of any medical records 
used by that agency in making a 
determination on behalf of the veteran 
for SSA benefits purposes.  Any such 
records received should be associated 
with the veteran's claims folder.  If 
the search for such records has 
negative results, a statement to that 
effect should be placed in the 
veteran's claims folder.

2.	After completion of the above, and any 
other development deemed necessary, the 
veteran's claim should be 
readjudicated.  If any benefit sought 
on appeal remains denied, the veteran 
should be provided with a supplemental 
statement of the case that contains 
notice of all relevant actions taken, 
including a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issues. An 
appropriate period of time should be 
allowed for response by the veteran.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


